 
Exhibit 10.1



 
THE EMPIRE DISTRICT ELECTRIC COMPANY
 
$120,000,000
 
Common Stock
(par value $1.00 per share)
 
AMENDMENT NO. 1
 
TO
 
EQUITY DISTRIBUTION AGREEMENT
 
October 22, 2009
 
UBS Securities LLC
299 Park Avenue
New York, New York 10171-0026
 
The Empire District Electric Company, a Kansas corporation (the “Company”), and
UBS Securities LLC (the “Manager”), being parties to the Equity Distribution
Agreement dated February 25, 2009 (the “Original Agreement”), now desire to, and
hereby do, amend the Original Agreement as follows:
 
SECTION 1.  Amendments to Original Agreement.
 
(a)  All references to $60,000,000 in the Original Agreement are hereby changed
to $120,000,000, except as set forth in Schedule D.
 
(b)  With respect to sales effected on or after the date hereof, the reference
to 4.25% in Section 3(a)(iv) of the Original Agreement is hereby changed to
3.0%.
 
(c)  Schedule D to the Original Agreement is hereby deleted and replaced by
Schedule D attached hereto.
 
SECTION 2.  Miscellaneous.
 
Except for the changes set forth in Section 1 above, the Original Agreement is
in all respects ratified and confirmed; the Original Agreement and this
Amendment No. 1 shall effectively constitute one and the same agreement; and all
references in the Original Agreement to “this Agreement” shall be deemed to
refer to the Original Agreement as amended by this Amendment No. 1, unless the
context clearly requires otherwise.
 
If the foregoing correctly sets forth the understanding between the Company and
the Manager, please so indicate in the space provided below for that purpose,
whereupon this Amendment and your acceptance shall constitute a binding
agreement between the Company and the Manager.
 

 
 

--------------------------------------------------------------------------------

 

 
Very truly yours,
   
THE EMPIRE DISTRICT ELECTRIC COMPANY
 
 
By:  /s/ Gregory A. Knapp         
        Name:  Gregory A. Knapp
        Title:    Vice President – Finance and
                     Chief Financial Officer

 
ACCEPTED as of the date
first above written
 
UBS SECURITIES LLC
       
By:
/s/ John T. Deignan        
Name:  John T. Deignan
 
Title:    Executive Director
   



UBS SECURITIES LLC
       
By:
/s/ Justin Swartz          
Name:  Justin Swartz
 
Title:    Associate Director
   



